BCO-035                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 15-1036
                                       ___________

                            IN RE: JOHNNY MARTINEZ,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                    District Court for the District of the Virgin Islands
                       (Related to D.V.I. Civ. No. 1:13-cv-00102)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    February 6, 2015

               Before: AMBRO, JORDAN and KRAUSE, Circuit Judges

                            (Opinion filed: February 19, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Johnny Martinez petitions for a writ of mandamus directing the United States

District Court for the District of the Virgin Islands to rule on his motion for a preliminary

injunction that has been pending in his action challenging his prison transfer. For the

reasons that follow, we will deny Martinez’s mandamus petition without prejudice to his



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
ability to file a new mandamus petition if the District Court does not rule on his

preliminary injunction motion within 60 days of the date of this opinion.

                                             II.

       Martinez is currently serving a 35-year prison sentence for a murder that he

committed in the Virgin Islands in the 1990s. According to Martinez, from the late 1990s

to March 2013, he was incarcerated at Golden Grove Correctional Facility (“Golden

Grove”) in the Virgin Islands. In March 2013, he was transferred — allegedly without

notice or a hearing — to Red Onion State Prison (“Red Onion”), a super-maximum

(“super-max”) security prison located in Virginia. It appears that he remains incarcerated

at Red Onion.

       In November 2013, Martinez filed a counseled habeas petition in the District

Court pursuant to 28 U.S.C. § 2241 against the Government of the Virgin Islands, the

Director of the Virgin Islands Bureau of Corrections, and the wardens of both Golden

Grove and Red Onion (“Respondents”). The habeas petition challenged the

constitutionality of Martinez’s prison transfer and sought his return to Golden Grove. On

May 1, 2014, the District Court referred the habeas petition to a United States Magistrate

Judge. That same day, Martinez filed a “First Amended Petition & Complaint.” This

new pleading sought not only habeas relief, but also damages, declaratory relief, and

injunctive relief against Respondents pursuant to 42 U.S.C. § 1983 and Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). Then, on

June 17, 2014, Martinez moved the District Court for a preliminary injunction that would
                                             2
(1) direct Respondents to house him at a non-super-max facility, and (2) enjoin them

from transferring him to a super-max prison without due process during the pendency of

his case. The Government of the Virgin Islands responded to Martinez’s preliminary

injunction motion on July 1, 2014, and he filed a reply on July 15, 2014.

       Meanwhile, on July 3, 2014, the Magistrate Judge issued a report recommending,

inter alia, that the District Court (1) dismiss Martinez’s “combined civil rights action and

petition for habeas corpus relief,” (2) direct Martinez to file a new § 1983 action against

Golden Grove’s warden and the Director of the Virgin Islands Bureau of Corrections

only, and (3) direct the District Court Clerk to close the instant case. In reaching this

recommendation, the Magistrate Judge did not address Martinez’s preliminary injunction

motion. On July 17, 2014, Martinez timely filed objections to the Magistrate Judge’s

report. A week later, Martinez moved for permission to file a “Second Amended Petition

& Complaint,” in which he continued to seek the various forms of relief requested in his

First Amended Petition & Complaint. No action has been taken by the District Court or

the Magistrate Judge since that time.

       Martinez now seeks an order from this Court directing the District Court to rule on

his motion for a preliminary injunction.

                                             II.

       A writ of mandamus is a drastic remedy that is available in extraordinary

circumstances only. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). A petitioner seeking the writ “must have no other adequate means to obtain the
                                              3
desired relief, and must show that the right to issuance is clear and indisputable.”

Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). Generally, a district court’s

management of its docket is discretionary, see In re Fine Paper Antitrust Litig., 685 F.2d
810, 817 (3d Cir. 1982), and there is no clear and indisputable right to have a district

court handle a case in a particular manner. See Allied Chem. Corp. v. Daiflon, Inc., 449
U.S. 33, 36 (1980) (per curiam). However, a writ of mandamus may issue when a district

court’s “undue delay is tantamount to a failure to exercise jurisdiction.” Madden, 102
F.3d at 79.

       In this case, about seven months have passed since Martinez’s preliminary

injunction motion (and his objections to the Magistrate Judge’s report) became ripe for

review. Although the complained-of delay is of concern, we conclude that it does not

rise to the level of a failure to exercise jurisdiction. Cf. id. (concluding that

approximately eight-month delay in habeas action did not warrant the issuance of a writ

of mandamus). Accordingly, we will deny Martinez’s mandamus petition. We trust that

the District Court, mindful of Martinez’s allegations and the time-sensitive nature of the

relief that he seeks, will rule on his preliminary injunction motion in short order. We are

also confident that the District Court will promptly rule on his objections to the

Magistrate Judge’s report and his motion to file a “Second Amended Petition &

Complaint.” That said, we note that our denial of mandamus relief is without prejudice

to Martinez’s ability to file a new mandamus petition if the District Court has not ruled

on his preliminary injunction motion within 60 days of the date of this opinion. See id.
                                               4